PER CURIAM.
The issue here is whether the trial court erred in refusing to instruct the jury as to the definition of reasonable doubt contained in the 1970 Florida Standard Jury Instructions. We find no error and affirm.
The trial court gave the jury an instruction on reasonable doubt contained in the Florida Standard Jury Instructions in Criminal Cases, Second Edition (1976).1 A request to give an instruction on reasonable doubt from the 1970 edition of the standard instructions2 was refused. We have examined the instructions involved and believe that the 1976 instruction contains a fair, correct, and adequate statement of the law as to reasonable! doubt.
AFFIRMED.
MAGER, C. J., and ALDERMAN and ANSTEAD, JJ., concur.

. Instruction No. 2.12(b).


. Florida Standard Jury Instructions in Criminal Cases, First Edition (1970), Instruction No. 2.11(b).